Title: The Committee of Secret Correspondence to William Bingham, 21 September[– 1 October 1776]
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Bingham, William


Sir
Philadelphia September 21st [-October 1] 1776
Your several letters of the 4th. 15th. and 26th August to this Committee have been duely received with the several enclosures and the whole have been laid before the Congress. We can therefore communicate that satisfaction which we dare say it must afford you to know that you have so far obtained the approbation of that August Body. It is not necessary that we should enter into minute replys to the Contents of your letters, therefore we shall only notice such parts as seem to require it. 
Captain Wickes behaviour meets the approbation of his country and fortune seems to have had an Eye to his merit when she conducted his three prizes safely in. You made a very proper use of his engagement, by your question to the General and it is extreamly satisfactory, that our prizes may be carried into and protected in the French ports, but hitherto the Congress have not thought proper to intrust blank Commissions beyond Seas. Neither can their Resolve for bringing prizes into some of these States for Condemnation be dispensed with; these matters are now under consideration of a Committee and should any alteration take place you shall be informed of it. We are bound to return thanks to his Excellency the General for the information he authorized you to give us as mentioned in your letter of the 4th and particularly for his disposition to Favour our Commerce in Port and protect it at sea and likewise for that concern he expressed at not having it in his power to assist us with the Arms and Powder we requested. You will therefore signify to His Excellency that this Committee entertain the warmest sentiments of esteem and respect for his person and character, and of gratitude for His Favourable attention to the concerns of our much injured Country, that we request the continuance of his Friendship and hope during your residence at Martinico there will be many opportunities of benefiting by His Favourable disposition, particularly in countenancing you in the purchase and exportation of Arms, ammunition and Clothing.
We are not surprized that Admiral Young’s letter shou’d alter the Generals sentiments respecting Convoys, but we esteem much his spirited answer to the Admiral which may probably be productive of some alteration. We like well your proposal for a Constant intercourse by Packets, and the Sloop Independance Capt. Young is now sent on that service in which we hope she will be successfull and continue. More of the like kind shall follow and probably this may be found the best method of supporting our intercourse with Europe, and as these Vessels are properly Commissioned we cannot see any impropriety in fitting out Tenders with Coppies of their Commissions provided the Commanding officer of those Tenders are really officers belonging to the Vessel whose Commissions they bear, but the prizes must be sent to America for condemnation (unless the Cargoes are perishable) and in such case if properly certifyed it might be best to make sale of them.
We thank you for Mr. Prices Pamphlet and wish you woud write to Mr. Deane and Mr. Morris to contrive you a Constant and ample Supply of the English, Irish, and French Newspapers Political publications &c. We send you by this opportunity the Journals of Congress as far as published and the News Papers to this time. We received the Arms and Powder by the Reprisal they came seasonably, and we wish there had been more of them. The Secret Committee will supply you with Funds for the payments for these and more.
Since the arrival of Ld: Howe and Gen: Howe in the Neighbourhood of New York with their Forces, they have been rather too Strong for our people to cope with, and consequently have succeeded in their interprizes, which however have not been of that importance that they will probably [seem?] to the World. They have been ten or twelve weeks with a powerfull Fleet and a [i.e., are] well provided and appointed with every thing necessary and what have they done? They have got possession of three small Islands on the Coast of America, these were hardly disputed with them and yet if every Acre of American teritory is to cost them in the same proportion the Conquest woud ruin all Europe. Our Army are now collected to a point and are strongly entrenched on New York Island and at Kingsbridge, so that in fact Mr. Howe is hemmed in as he was at Boston, except that he has more Elbow Room and a powerfull Fleet commanding an extensive Inland Navigation. Our Northern Army are Strongly posted at Tyconderago and expect they will be able to keep Mr. Burgoyne from crossing the Lakes this Campaigne.
We are worse off for Woolen Cloathing for our Army than any other matter, and you must exert your utmost industry to buy and send us every thing of that kind you can meet with in Martinico or any of the Neighbouring Islands. We have gone into this detail of our present situation that you may have a just Idea of it and be able to make proper representations to the General and inhabitants of Martinico.
We recommended the French officers that came with Captain Wickes to Congress, and the board of War have provided for them to their Satisfaction, on this subject your remarks have been very proper. Officers unacquainted with our Language cannot be Usefull, therefore we do not wish to encourage such to come amongst us, at the same time Men of Merit and abilities will always meet with suitable encouragement. You must therefore pursue the line you set out in, give general discouragement to those that apply and recommend none but such as the General will pledge his word for, and you May even intimate to him that if too many come over the Congress will not know what to do with them.
We are now at the 1st of October and have heard from Mr. Deane after his arrival at Bourdeaux, his last letter is dated the 23d June when he was just setting out for Paris. We have later than his. In consequence of which we desire you to enquire of the General and Governor whither they have received any Arms or ammunition from Monsr. Hortalez with directions to deliver the same to any person properly authorized by Congress to receive them. If they have we hereby authorize you to receive the same giving you receipts on behalf of the United States of America. If none such are arrived, enquire if they have any advice of such and request they will make known to you when they do arrive.
We desire you to make the like application to the Governor of st. Eustatia, but proceed cautiously in this bussiness. We think you should go there yourself in a French Vessel or if that might be unsafe or make a noise, get Mr. Richard Harrison or some person in whose prudence you can confide. Let the first question be, whether His Excellency has received any advices from Monsr. Hortalez. If the answer be in the negative, tell him he will receive letters from such a person and that those advices have reference to you therefore request the Favour of being immediately made acquainted when they come to hand when you will wait on him or send a proper person in your stead. If the answer be in the affirmative then enquire if His Excellency has received any thing beside advice from Monsr. Hortalez and if he has, inform him you are empowered to receive the same from him agreeable to the directions sent with the Goods. We belive you had best proceed in the same cautious manner at Martinico and open no more of this bussiness than circumstances shall make absolutely necessary. We also enjoin you to the stricktest secrecy and herewith enclose you two seperate letters as your proper authority for receiving any goods or money Mr. Hortalez our Agent in Europe may Remit. It was intended that Capt. Young should deliver you this letter but as we have some important dispatches to send to Mr. Deane, we have concluded to send Mr. Wm. Hodge junr. the bearer hereof with the same in order that he may deliver them with his own hands. You’l please to shew Mr. Hodge proper attention and assist him to the utmost of your power in procuring him a passage immediately from Martinico to France in a good ship. If any Men of War or packet should be going, make application to the General to recommend Mr. Hodge to the Commander, also to the Governor or commander of the port where he goes to in France, to give him support and assistance from thence to Paris with the best dispatch. If Mr. Hodge should want money for his expences supply him and transmit us his Receipts for the same. You will serve your Country by forwarding Mr. Hodge without delay, but you need not mention to the General how urgent we are on this point unless you find it will promote his dispatch.
We learn from many quarters that a Fleet of twenty sail of the line are fitting out at Brest and Toulon. Shou’d they come out to the West Indies and be destined to commit Hostilities against the British Trade or Territorys, they have a fair opportunity to strike a Capital Stroke at New york where they have upwards of 400 Sail of Ships Guarded only by two Sixty four Gun Ships, two fiftys and Six Fortys the rest are all Frigates &c: Twenty Sail of the line wou’d take their whole Fleet with ease, and then we cou’d as easily manage their Army.
We had Ommitted above to desire that you should send back in the Sloop Independance Captain Young a proportion of the Arms, ammunition Money or other Stores you May receive either at Martinico or st. Eustatia from Monsr. Hortalez, taking bills of loading for the same, deliverable to us or our order and if the quantity you receive should be considerable you may send by Captain Young about the value of Three or four Thousand pounds Sterling observing that we want muskets and woolen Cloathing most immediately. We shall send more armed vessels after Capt. Young to bring away the Remainder of what you may receive or buy, and are, Sir Your Obedient humble Servants
B FranklinRobt Morris
William Bingham Esqr.
 
Notations: Committee of Secret Correspondence September 21 1776 No 4 / Committee of S C Septr 21st 1776
